Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remarks and Amendments filed on 06/03/2020 for the application 14/723,257 filed on 05/27/2017.
Claims 1, 6, 19, 24 and 37 have been amended and claims 4, 7, 15, 16, 18, 22, 25, 33, 34 and 36 has been canceled. Claims 1-3, 6, 8, 10-13, 19-21, 24, 26, 28-31 and 37-39 are currently pending for consideration.

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “Claim Rejections - 35 U.S.C. § 103” with “… Claim 1 as amended features ‘control, by using an instance generated according to the scripts, a notification including information relating to use of the web application on the display of the information terminal in accordance with a state of the communication being performed by background processing by using a function for the background processing supported by the web browser, wherein the notification on the display is executed in response to a reception of information from a web site corresponding to the web application’… Independent claims 19 and 37 include similar features to those discussed above with reference to claim 1…“
The amended claims have been considered but are not persuasive because the arguments do not apply to the references with citations being used in the current rejection that Landsman discloses “local web engine (i.e. web browser) includes locally stored web 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 19-21, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 20150199090 A1, “Kawamoto”) in view of Landsman et al. (US 20070033588 A1, “Landsman”).
As to the claim 1, Kawamoto discloses An information terminal comprising: 
a display; 
a memory storing instructions corresponding to a web browser; and (Kawamoto discloses [0003] a display device with a display control method, and a non-transitory recording 
a processor which is capable of executing the instructions corresponding to the web browser, (Kawamoto discloses [0011] using a browser that allows display of plural display screens showing WEB content in the display unit, wherein the browser executes processing of: managing an execution state of a process corresponding to each of the display screens displayed in the display unit).
wherein the web browser executes scripts for a web application accessed by the web browser and the scripts cause the information terminal to: (Kawamoto discloses [0005] the browsers are capable of opening (i.e. access) new windows and tabs in accordance with operation by a user, and also capable of automatically opening (i.e. access) new windows and tabs (i.e. web application) based on execution of scripts).
control a communication with the web application; and (Kawamoto discloses [0036] the browser is a tab-type browser… is set to the number of tab screens (as "tabs") allowed to simultaneously open (i.e. communicate) within one window… includes a screen control unit… and a script executing unit to open (i.e. communicate) new tabs without exceeding the determined limitation in FIG. 2).
However, Kawamoto may not explicitly disclose all the aspects of the control, by using an instance generated according to the scripts, a notification including information relating to use of the web application on the display of the information terminal in accordance with a state of the communication being performed by background processing by using a function for the background processing supported by the web browser,
wherein the notification on the display is executed in response to a reception of information from a web site corresponding to the web application.
control, by using an instance generated according to the scripts, a notification including information relating to use of the web application on the display of the information terminal in accordance with a state of the communication being performed by background processing by using a function for the background processing supported by the web browser, (Landsman discloses [0030-0031, 0096] local web engine (i.e. web browser) includes locally stored web applications performs background operations and coordinates the various processes… includes a code interpreter module and one or more application program interfaces (APIs) allow web application to communicate…to initiate code (i.e. scripts) and interact with web application (i.e. an instance) with various types of digital contents… provides additional functionalities for the background operation including a network status module that detects the client’s web application offline or online status (i.e. notification information) and adjusts the local web engine (i.e. web browser) display accordingly… network status (i.e. state of the communication) module causes the data request to engine cache for executable code 138 (i.e. scripts) that instructs the browser application… with “check new message” request to return a "false," (i.e. notification) for the most recent state). 
wherein the notification on the display is executed in response to a reception of information from a web site corresponding to the web application. (Landsman discloses [0096] network status module causes the data request to engine cache for executable code that instructs the browser application… in response to a “check new message” request to return a "false," (i.e. notification/reception) instead of an error from a remote web server (i.e. web site)… simply reflect the most recent state of the inbox).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto and Landsman disclosing managing web applications execution state with browser display which are analogous art from the “same field of endeavor”, and, when Landsman’s local web engine detecting module detects the control, by using an instance generated according to the scripts, a notification including information relating to use of the web application on the display of the information terminal in accordance with a state of the communication being performed by background processing by using a function for the background processing supported by the web browser,
wherein the notification on the display is executed in response to a reception of information from a web site corresponding to the web application would be obvious. The motivation to combine Kawamoto and Landsman is to provide the various client/server web application architectures with enhanced features for web applications running on a client efficiently. (See Landsman [0003]).
As to the claim 2, Kawamoto in view of Landsman discloses The information terminal according to claim 1, wherein, as the information relating to use of the web application, information indicating whether the web application is usable in an offline state where the information terminal is not connected to the network is displayed. (Landsman discloses [0095, 0097] network status module detects that client application is offline… redirects web document requests from browser application to locate a web application and web document code from engine cache (i.e. usable in offline state) instead of from server… stores all of the necessary web application or web document code in order to allow user to view substantially (i.e. usable) the same content available by having a network connection is not connected… the web application is still able to handle both local files and remote files when the client is offline).
As to the claim 3, Kawamoto in view of Landsman discloses The information terminal according to claim 1, wherein, as the information relating to use of the web application, information indicating that synchronization processing of data in a web server with data in the browser storage has been completed is displayed. (Landsman discloses [0098] network status module detects when the client reestablishes a connection with server, when .

Claims 6, 8, 24, 26, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Landsman and further in view of Smith (US 20130138608 A1, “Smith”).
As to the claim 6, Kawamoto in view of Landsman discloses The information terminal according to claim 1,
However, Kawamoto may not explicitly disclose all the aspects of the wherein the setting includes, as a communication to be continued in a case where the instruction to close the web browser is detected, designation of synchronization processing using data stored in the browser storage by the function.
Landsman explicitly discloses that “caching module perform caching functions using the browser cache” (Landsman [0059]). One of ordinary skill in the art would understand that the “browser cache” is a “data stored in the browser storage” in the data processing. Therefore, Landsman unquestionably discloses “using data stored in the browser storage by the function” as claimed
Regarding to the claim term “wherein the setting includes, as a communication to be continued in a case where the instruction to close the web browser is detected, designation of synchronization processing”, Smith discloses “sync settings are used to specify when synchronization processing should be performed… include syncing when connected to the network (i.e. a communication), when an update is available and manually… managing syncing of the content across multiple client devices running the web-based collaboration platform application… assist the synchronization request processor to accept (i.e. detect) request for the offline (i.e. close) web application… to send synchronization packages” wherein the setting includes, as a communication to be continued in a case where the instruction to close the web browser is detected, designation of synchronization processing”.
As a result, the combination of Landsman and Smith at least teaches and/or suggests the claimed limitation “wherein the setting includes, as a communication to be continued in a case where the instruction to close the web browser is detected, designation of synchronization processing using data stored in the browser storage by the function”.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto in view of Landsman and Smith disclosing managing web applications execution state with browser display which are analogous art from the “same field of endeavor”, and, when Smith’s managing syncing of the content to accept request for the offline device via web application through the network was combined with Kawamoto in view of Landsman’s opening multiple web windows with the communication, the claimed limitation on the wherein the setting includes, as a communication to be continued in a case where the instruction to close the web browser is detected, designation of synchronization processing using data stored in the browser storage by the function would be obvious. The motivation to combine Kawamoto in view of Landsman and Smith is to provide managing the syncing occurs when a new or updated content arrives wither automatically or requested with notification efficiently. (See Smith [0002]).
As to the claim 8, Kawamoto in view of Landsman discloses The information terminal according to claim 1,
However, Kawamoto may not explicitly disclose all the aspects of the wherein the notification is performed based on a change notification as the information from the web site corresponding to the web application which specifies data to be stored into the browser storage.
Landsman explicitly discloses that “local web engine (i.e. browser) stores web application, web document code, executable code and/or remote files related to the operation of the web application” (Landsman [0051]). One of ordinary skill in the art would understand that the “web document code, executable code and/or remote files for operation are data and stored into local web engine” is the “specifies data to be stored into the browser storage” in the data processing. Therefore, Landsman unquestionably discloses “specifies data to be stored into the browser storage” as claimed.
Regarding to the claim term “wherein the notification is performed based on a change notification as the information from the web site corresponding to the web application”, Smith discloses “the trigger may be a synchronization request generated in response to detecting a changed content or new content from the host server for syncing folder or sub-folders selected with contents in the storage for offline access via the mobile device… if there is a changed content, the host server can send an update available notification to the mobile device via the web-based collaboration platform application” (Smith [0087-0089]). Thus Smith discloses that the detecting a changed content or new content from the host server via the web-based collaboration platform application. Therefore, Smith unquestionably discloses “wherein the notification is performed based on a change notification as the information from the web site corresponding to the web application”.
As a result, the combination of Landsman and Smith at least teaches and/or suggests the claimed limitation “wherein the notification is performed based on a change notification as the information from the web site corresponding to the web application which specifies data to be stored into the browser storage”.
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto in view of Landsman and Smith wherein the notification is performed based on a change notification as the information from the web site corresponding to the web application which specifies data to be stored into the browser storage would be obvious. The motivation to combine Kawamoto in view of Landsman and Smith is to provide managing the syncing occurs when a new or updated content arrives wither automatically or requested with notification efficiently. (See Smith [0002]).

Claims 10-13, and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Landsman and Smith and further in view of Tejomurtula et al. (US 20130339490 A1, “Tejo”).
As to the claim 10, Kawamoto in view of Landsman and Smith discloses The information terminal according to claim 8, wherein the change notification includes a notification indicating that a communication for storing the data specified by the web application in the browser storage starts, and (Smith discloses [0087] the sever sending a trigger event as a notice that data is available for synchronization and begins that synchronization).
However, Kawamoto in view of Landsman and Smith may not explicitly discloses all the aspects of a notification indicating that the communication for storing the data specified by the web application in the browser storage is completed.
Tejo discloses a notification indicating that the communication for storing the data specified by the web application in the browser storage is completed. (Tejo discloses [0032] the server sending a token to communicate and determine when the request for data has been fully processed… Receipt of the token notify the client computer that request will be 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto in view of Landsman and Smith and Tejo disclosing managing web applications execution state with browser display which are analogous art from the “same field of endeavor”, and, when Tejo’s receipt of the token notify the client computer for completion was combined with Kawamoto in view of Landsman and Smith’s opening multiple web windows with the communication, the claimed limitation on the a notification indicating that the communication for storing the data specified by the web application in the browser storage is completed would be obvious. The motivation to combine Kawamoto in view of Landsman and Smith is to provide a synchronous communication for the data transmission in a steady stream efficiently. (See Tejo [0005])
As to the claim 11, Kawamoto in view of Landsman, Smith and Tejo discloses The information terminal according to claim 10, wherein, as the information relating to use of the web application, information -3-Amendment for Application No.: 14/723257Attorney Docket: 10138812US01indicating that the web application is usable in the offline state is displayed on the display based on the change notification indicating that the communication for the storing is completed. 
Landsman explicitly discloses that “network status module detects that client application is offline… redirects web document requests from browser application to locate a web application and web document code from engine cache (i.e. usable in offline state) instead of from server… stores all of the necessary web application or web document code in order to allow user to view substantially (i.e. usable) the same content available by having a network connection is not connected… the web application is still able to handle both local files and remote files when the client is offline” (Landsman  [0095, 0097]). One of ordinary skill in the art would understand that the “network status module detects that client application is offline… allow user to view substantially… the web application is still able to handle both local files and wherein, as the information relating to use of the web application, information -3-Amendment for Application No.: 14/723257Attorney Docket: 10138812US01indicating that the web application is usable in the offline state is displayed on the display” in the information processing. Therefore, Landsman unquestionably discloses “wherein, as the information relating to use of the web application, information -3-Amendment for Application No.: 14/723257Attorney Docket: 10138812US01indicating that the web application is usable in the offline state is displayed on the display” as claimed.
Regarding to the claim term “based on the change notification indicating that the communication for the storing is completed”, Tejo discloses “the server sending a token to confirm that will communicate receipt with change notification of the transfer and the client device sending that token back to verify that the transfer was completed” (Tejo [0032]). Thus Tejo discloses that the communication receipt with change notification of the transfer with token back to verify that the transfer was completed. Therefore, Tejo unquestionably discloses “based on the change notification indicating that the communication for the storing is completed”.
As a result, the combination of Landsman and Tejo at least teaches and/or suggests the claimed limitation “wherein, as the information relating to use of the web application, information -3-Amendment for Application No.: 14/723257Attorney Docket: 10138812US01indicating that the web application is usable in the offline state is displayed on the display based on the change notification indicating that the communication for the storing is completed”.
As to the claim 12, Kawamoto in view of Landsman and Smith discloses The information terminal according to claim 8, wherein the change notification includes a notification indicating that a communication for synchronization processing of data in the web site with data in the browser storage starts, and (Smith discloses [0087] the sever sending a trigger event as a notice that data is available for synchronization and begins that synchronization).
a notification indicating that the communication for the synchronization processing is completed. 
Tejo discloses a notification indicating that the communication for the synchronization processing is completed. (Tejo discloses [0032] the server sending a token to communicate and determine when the request for data has been fully processed… Receipt of the token notify the client computer that request will be fulfilled… checks the transfer record for completion, notifies the client computer once the transfer data processing has been completely stored).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto in view of Landsman and Smith and Tejo disclosing managing web applications execution state with browser display which are analogous art from the “same field of endeavor”, and, when Tejo’s receipt of the token notify the client computer for completion was combined with Kawamoto in view of Landsman and Smith’s opening multiple web windows with the communication, the claimed limitation on the a notification indicating that the communication for the synchronization processing is completed would be obvious. The motivation to combine Kawamoto in view of Landsman and Smith is to provide a synchronous communication for the data transmission in a steady stream efficiently. (See Tejo [0005])
As to the claim 13, Kawamoto in view of Landsman, Smith and Tejo discloses The information terminal according to claim 12, wherein, as the information relating to use of the web application, information indicating that the synchronization processing has been completed is displayed on the display, based on the change notification indicating that the communication for the synchronization processing is completed. 
Landsman explicitly discloses that “network status module detects when the client reestablishes a connection with server, when client comes back wherein, as the information relating to use of the web application, information indicating that the synchronization processing has been completed is displayed on the display” in the information processing. Therefore, Landsman unquestionably discloses “wherein, as the information relating to use of the web application, information indicating that the synchronization processing has been completed is displayed on the display” as claimed.
Regarding to the claim term “based on the change notification indicating that the communication for the synchronization processing is completed”, Tejo discloses “the server sending a token to communicate and determine when the request for data has been fully processed… Receipt of the token notify the client computer that request will be fulfilled… checks the transfer record for completion, notifies the client computer once the transfer data processing has been completely stored” (Tejo [0032]). Thus Tejo discloses that the communication receipt with change notification of the transfer with token back to verify that the transfer was completed. Therefore, Tejo unquestionably discloses “based on the change notification indicating that the communication for the synchronization processing is completed”.
As a result, the combination of Landsman and Tejo at least teaches and/or suggests the claimed limitation “wherein, as the information relating to use of the web application, information indicating that the synchronization processing has been completed is displayed on the display, based on the change notification indicating that the communication for the synchronization processing is completed”.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto in view of Landsman and further in view of Tejo.
As to the claim 39, Kawamoto in view of Landsman discloses The information terminal according to claim 1,
However, Kawamoto in view of Landsman may not explicitly discloses all the aspects of the wherein the function supported by the web browser handles Indexed object data in a database on a browser storage for the web browser. 
Tejo discloses wherein the function supported by the web browser handles Indexed object data in a database on a browser storage for the web browser. (Tejo discloses [0040-0042, 0055] User system uses a browser for sending and receiving HTTP messages to and from an HTTP server… including multiple tenants, program code for implementing various functions of system… execute database indexing processes… multi-tenant database systems with created and stored custom objects includes customized index fields).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Kawamoto in view of Landsman and Tejo disclosing managing web applications execution state with browser display which are analogous art from the “same field of endeavor”, and, when Tejo’s customized index object in multi-tenant database for program coded function is combined with Kawamoto in view of Landsman’s opening multiple web windows with the communication, the claimed limitation on the wherein the function supported by the web browser handles Indexed object data in a database on a browser storage for the web browser would be obvious. The motivation to combine Kawamoto in view of Landsman and Tejo is to provide a synchronous communication for the data transmission in a steady stream efficiently. (See Tejo [0005])

Regarding claims 19 and 37, 20, 21, 24, 26 and 38, and 28-31, these claims recite the method/computer readable storage performed by the apparatus of claims 1, 2, 3, 6, 8, and 10-13, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176